Judgment unanimously affirmed. Memorandum: There is no merit to the contention that County Court erred in failing to grant a hearing on the issue of defendant’s status as a second felony offender. A hearing was held wherein defendant was given a full opportunity to challenge the constitutionality of his prior *872plea. Additionally, defendant was not deprived of effective assistance of counsel by counsel’s alleged failure to advise him that the conviction would subject him to an enhanced sentence should he commit a crime in the future (see, People v Towles, 110 AD2d 729, lv denied 65 NY2d 930; People v Sirianni, 89 AD2d 775). (Appeal from Judgment of Erie County Court, D’Amico, J.—Criminal Sale Controlled Substance, 5th Degree.) Present—Denman, P. J., Fallon, Wesley, Doerr and Boehm, JJ.